Citation Nr: 1309552	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine in which that RO denied entitlement to service connection for PTSD.  Jurisdiction of the Veteran's claims file was transferred to the VA RO in Detroit, Michigan.

Since the Veteran filed his claim in December 2008, he has claimed that he is depressed due to active service, and a depressive disorder not otherwise specified has been diagnosed.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the appellant's claim is considered a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depressive disorder not otherwise specified.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has PTSD and a depressive disorder due to the nature of discharge from active service.  VA treatment records show a provisional diagnosis of PTSD and a definitive diagnosis of depressive disorder not otherwise specified.  A VA examination is necessary to determine the nature of the appellant's psychiatric disorder or disorders and whether it or they are related to active service.

The RO last asked the Veteran to identify treatment in February 2009, and the appellant last submitted his treatment records from the Saginaw VA Medical Center in March 2009.  The AMC should ask the appellant to identify all treatment for his psychiatric disorders and obtain any additional records from the Saginaw VA Medical Center since March 2009.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his psychiatric disorders.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the RO should obtain all records from any additional records from the Saginaw VA Medical Center since March 2009.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his psychiatric disorders, to include to whether he has PTSD and depression not otherwise specified related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed psychiatric disorders.  

PTSD:  Whether it is at least as likely as not (50 percent or greater) that the Veteran's PTSD, if diagnosed, is related to his military service, to include the stress related to his discharge from active service. 

Any psychiatric disorder other than PTSD:  Whether it is at least as likely as not (50 percent or greater) that the Veteran's psychiatric disorder is related to his military service, to include the stress related to his discharge from active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder not otherwise specified.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


